

116 HR 6940 IH: Advancing Tech Startups Act
U.S. House of Representatives
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6940IN THE HOUSE OF REPRESENTATIVESMay 19, 2020Mr. Johnson of Ohio introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Small Business, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Commerce to conduct a study on tech startups, and for other purposes.1.Short titleThis Act may be cited as the Advancing Tech Startups Act.2.Technology startup companies and small businesses study(a)In general(1)Study requiredNot later than 2 years after the date of the enactment of this Act, the Secretary of Commerce, in coordination with the head of any other appropriate Federal agency, shall conduct a study on the impact of technology startup companies and small businesses on the United States economy.(2)Requirements for studyIn conducting the study, the Secretary shall do the following:(A)Conduct a survey on technology startup companies and small businesses in the United States through outreach to participating entities to—(i)establish a list of locations, including any State, city, or geographic area, dedicated to the creation, development, and growth of technology startup companies and small businesses;(ii)provide a description of the activities of such locations with respect to the creation, development, and growth of technology startup companies and small businesses, including any incubators, accelerators, or other activity dedicated to such;(iii)establish a list of public-private partnerships focused on promoting the creation, development, and growth of technology startup companies and small businesses; and(iv)provide a description of the activities of such public-private partnerships to create, develop, and grow technology startup companies and small businesses.(B)Conduct a survey of Federal activity related to innovation to—(i)establish a comprehensive list of Federal agencies asserting jurisdiction over entities and industry sectors dedicated to the creation, development, and growth of technology startup companies and small businesses;(ii)identify all interagency activities related to such activities;(iii)develop a brief description of the jurisdiction and expertise of the Federal agencies identified under clause (i); and(iv)identify each Federal rule, regulation, guideline, policy, and other Federal activity implemented by each Federal agency as it relates to any State, city, or geographic area dedicated to the creation, development, and growth of technology startup companies and small businesses.(C)Conduct an international survey of other countries to establish a compendium at least 10 and not more than 15 countries consisting of each country’s approach to innovation to determine where the United States ranks regarding a regulatory environment that supports the creation, development, and growth of technology startup companies and small businesses.(D)Conduct a survey of relevant marketplaces and supply chains impacting the creation, growth, and development of technology startup companies and small businesses in the United States to—(i)assess the severity of risks posed to such marketplaces and supply chains;(ii)review the ability of foreign governments or third parties to exploit such supply chains in a manner that raises risks to the economic and national security of the United States; and(iii)identify emerging risks and long-term trends in such marketplaces and supply chains.(b)Report to CongressNot later than 6 months after the completion of the study required pursuant to subsection (a), the Secretary, in coordination with the head of any other appropriate Federal agency, shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that contains—(1)the results of the study conducted under subsection (a); and(2)recommendations to—(A)address any duplicative Federal rule, regulation, guideline, policy, and other Federal activity acting as a barrier to creation, development, and growth of technology startup companies and small businesses;(B)develop and implement a comprehensive plan to promote the creation, development, and growth of technology startup companies and small businesses;(C)develop policies that States can adopt to encourage the creation, development, and growth of technology startup companies and small businesses in the United States;(D)develop strategies to mitigate current and emerging risks to relevant marketplaces and supply chains impacting the creation, growth, and development of technology startup companies and small businesses; and(E)develop legislation to accomplish such recommendations.